NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3043-19

RHASUN TAPP, SR.,

          Plaintiff-Respondent,

v.

SOUTH JERSEY CUSTOMS,
LLC,

     Defendant-Appellant.
_________________________

                   Submitted April 19, 2021 – Decided May 5, 2021

                   Before Judges Mayer and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Docket Nos. DC-007039-19
                   and SC-000679-19.

                   Mark J. Molz, attorney for appellant.

                   Rhasun Tapp, Sr., respondent pro se.

PER CURIAM
      We were advised this matter has been amicably adjusted, and the parties

have stipulated to the dismissal of this appeal. Accordingly, the appeal is

dismissed with prejudice and without costs.

      Dismissed.




                                                                       A-3043-19
                                      2